


110 HRES 930 EH: Supporting the goals and ideals of

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 930
		In the House of Representatives, U.
		  S.,
		
			February 25, 2008
		
		RESOLUTION
		Supporting the goals and ideals of
		  Career and Technical Education Month.
	
	
		Whereas there are over 15,000,000 secondary and
			 postsecondary career and technical education students in the United
			 States;
		Whereas nationwide, there are over 10,000 secondary high
			 schools and career tech centers and over 9,000 postsecondary institutions
			 offering career and technical education programs;
		Whereas a competitive global economy requires workers
			 trained in skilled professions;
		Whereas career and technical education plays a crucial
			 role in preparing a well-educated and skilled workforce in America;
		Whereas career and technical education prepares students
			 for all of the 20 fastest growing occupations identified by the U.S. Department
			 of Labor;
		Whereas according to the U.S. Chamber of Commerce, nearly
			 75 percent of employers report severe conditions when trying to hire qualified
			 workers and 40 percent say that applicants are poorly skilled;
		Whereas students taking career and technical education
			 courses have higher grade point averages in college, are less likely to drop
			 out in high school and college, and have better employment and earnings
			 outcomes than other students;
		Whereas, in 2006, Congress reauthorized with bipartisan
			 support the Carl D. Perkins Career and Technical Education Act, which provides
			 states with Federal resources to support career and technical education
			 programs; and
		Whereas the Association for Career and Technical Education
			 has designated February as Career and Technical Education Month
			 to celebrate career and technical education across the country: Now, therefore,
			 be it
		
	
		That the United States House of
			 Representatives—
			(1)supports the goals and ideals of Career and
			 Technical Education month;
			(2)recognizes the importance of career and
			 technical education in preparing a well-educated and skilled workforce in
			 America; and
			(3)encourages educators, counselors, and
			 administrators to promote career and technical education as an option to
			 students.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
